RENDERED: NOVEMBER 10, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0026-MR


CHRISTINA FAULKNER YATES                                             APPELLANT


                 APPEAL FROM LIVINGSTON CIRCUIT COURT
v.             HONORABLE CLARENCE A. WOODALL, III, JUDGE
                         ACTION NO. 20-CR-00049


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Christina Faulkner Yates appeals from an oral order of

the trial court which denied her motion to withdraw her guilty plea. We find that

the court erred; therefore, we vacate her conviction and remand for further

proceedings.
                         FACTS AND PROCEDURAL HISTORY

                 In June of 2020, Appellant was indicted on multiple counts of crimes

related to sexual abuse. On September 24, 2021, Appellant entered a guilty plea on

the charges and a plea colloquy was performed. The colloquy was standard and no

major issues arose. The court accepted the plea and found it was entered

voluntarily.

                 The sentencing hearing was held on November 17, 2021. At the

beginning of the hearing, counsel for Appellant indicated that Appellant wanted to

withdraw her guilty plea. Counsel requested a one-month continuance and for new

counsel to be appointed in order to file the guilty plea withdraw motion. The court

then questioned Appellant about why she wanted to withdraw her plea. Appellant

stated that she was unhappy with the agreement because she was not present when

the alleged crimes were committed and that she did not believe she was guilty.

She also stated that she tried to convey this to defense counsel prior to entering the

guilty plea, but that counsel did not understand what she was trying to convey.1

                 The Commonwealth objected to a continuance and argued that

sufficient grounds had not been set forth to allow Appellant to withdraw her guilty

plea. At this point defense counsel stated:

                 Your honor, I do understand the Commonwealth’s point
                 that sufficient grounds have not been laid.

1
    It is unclear what Appellant meant by this statement because the trial court interrupted her.

                                                  -2-
            Unfortunately, I’m not in the position to be able to put
            that forth because I do believe that I am in a situation
            where new counsel does need to be appointed for her in
            order to put forth those grounds in regard to her plea, in
            withdrawing her plea. So, I am asking just for one
            month. We can have somebody here next month to have
            already filed that motion to withdraw the plea and be
            prepared for the hearing.

The trial court declined to grant a continuance or appoint new counsel. The court

denied the motion to withdraw the guilty plea and continued with the sentencing.

Appellant was sentenced in accordance with the plea agreement. This appeal

followed.

                                   ANALYSIS

                   Under the terms of Kentucky Rules of Criminal
            Procedure (RCr) 8.10, a criminal defendant who has
            pleaded guilty may withdraw the plea under certain
            conditions. “If the plea was involuntary, the motion to
            withdraw it must be granted. However, if it was
            voluntary, the trial court may, within its discretion, either
            grant or deny the motion.” Rigdon v. Commonwealth,
            144 S.W.3d 283, 288 (Ky. App. 2004) (internal citations
            omitted). The trial court’s determination on whether the
            plea was voluntarily entered is reviewed under the clearly
            erroneous standard. Id. A decision that is supported by
            substantial evidence is not clearly erroneous. Id. If,
            however, the trial court determines that the guilty plea
            was entered voluntarily, then it may grant or deny the
            motion to withdraw the plea at its discretion. This
            decision is reviewed under the abuse of discretion
            standard. Id. A trial court abuses its discretion when it
            renders a decision that is arbitrary, unreasonable, unfair,
            or unsupported by legal principles. Id.




                                         -3-
                     The test for determining the validity of a guilty
              plea is whether the plea represents a voluntary and
              intelligent choice among the alternative courses of action
              open to the defendant. Sparks v. Commonwealth, 721
              S.W.2d 726, 727 (Ky. App. 1986) (citing North Carolina
              v. Alford, 400 U.S. 25, 91 S. Ct. 160, 164, 27 L. Ed. 2d
              162 (1970)). There must be an affirmative showing in
              the record that the plea was intelligently and voluntarily
              made. Id. (citing Boykin v. Alabama, 395 U.S. 238, 242,
              89 S. Ct. 1709, 1711, 23 L. Ed. 2d 274 (1969)).

                     It is well accepted that “[a] criminal defendant has
              a right to be represented by counsel that extends beyond
              the actual trial to every critical stage of the proceedings.”
              Stone v. Commonwealth, 217 S.W.3d 233, 237 (Ky.
              2007). “[A] motion to withdraw a guilty plea made
              before entry of the final judgment of conviction and
              sentence is a ‘critical stage’ of the criminal proceedings
              to which the right to counsel attaches.” Commonwealth
              v. Tigue, 459 S.W.3d 372, 384 (Ky. 2015). “[P]rejudice
              may be presumed, and a per se Sixth Amendment
              violation may thus be found, when there has been a
              complete denial of counsel . . . at a critical stage of the
              criminal proceeding . . . or when counsel is burdened by
              an actual conflict of interest[.]” Id. at 385 (internal
              citations and quotation marks omitted).

Sturgill v. Commonwealth, 533 S.W.3d 204, 208 (Ky. App. 2017).

              Appellant argues on appeal that the trial court erred in not appointing

new counsel and holding a hearing on her motion to withdraw. We agree that the

trial court erred in denying Appellant new counsel.2

              The decision to seek to withdraw a guilty plea is not
              merely trial strategy, and cannot be made by counsel. If

2
 We make no decision regarding the need for a hearing. That will be determined by the trial
court on remand.

                                              -4-
             a defendant has entered a guilty plea and, before entry of
             final judgment, desires to seek to withdraw that plea,
             whether because it was allegedly entered in error, under
             duress, or other reason, he is entitled to the assistance of
             counsel in making such a request.

Tigue, 459 S.W.3d at 386.

             As stated above, a defendant is entitled to representation during a

motion to withdraw a guilty plea. Sturgill, supra. Here, we believe Appellant was

denied counsel at this stage of the proceedings because defense counsel did not

participate in the motion. Appellant’s counsel filed no motion to withdraw the

plea, made no arguments regarding the oral motion, and did not question Appellant

regarding her reasons for wanting to withdraw her plea. Defense counsel clearly

believed new counsel was required; therefore, we believe it was appropriate and

proper for her not to participate fully in the motion.

             In the previously cited cases of Sturgill and Tigue, a defendant moved

to withdraw a guilty plea. In both of these cases, defense counsel refused to

participate in the motion to withdraw a guilty plea. In Tigue, defense counsel did

not file a motion to withdraw the guilty plea as requested by the defendant. After

the defendant made an oral motion to withdraw during his sentencing hearing,

defense counsel did not ask any questions of the defendant, make any arguments

supporting the motion to withdraw, or otherwise participate in the motion on the

defendant’s behalf. Tigue, 459 S.W.3d at 386.


                                          -5-
             In Sturgill, defense counsel made an oral motion to withdraw a guilty

plea at the sentencing hearing, but indicated the motion was against his advice.

Counsel also indicated that he would wish to withdraw from further representation

should the motion be granted. Finally, while defense counsel did ask the defendant

questions during the hearing, they were aimed at trying to persuade the defendant

to accept the deal and not in support of his motion to withdraw the plea. Sturgill,

533 S.W.3d at 210.

             In both Tigue and Sturgill, the defendants were denied counsel during

their motions to withdraw the guilty pleas because counsel did not advocate on

their behalf or otherwise meaningfully participate. A similar situation has occurred

here, although in a different manner. Defense counsel in this case believed she

was not able to argue the motion to withdraw on Appellant’s behalf and moved for

new counsel. In other words, defense counsel believed she was ethically

prohibited from participating. While she did not refuse to participate like the

attorneys in Tigue and Sturgill, the outcome is still the same and Appellant was

denied counsel.

             Further supporting our conclusion is the case of Zapata v.

Commonwealth, 516 S.W.3d 799 (Ky. 2017). In Zapata, a defendant moved to

withdraw a guilty plea and indicated he entered the plea due to the ineffective

assistance of counsel. He also alleged the plea was not voluntarily entered.


                                         -6-
Defense counsel declined to participate in the motion before the trial court due to

the ineffective assistance of counsel allegations. Defense counsel, citing Tigue,

stated that the defendant was entitled to counsel, but that she could not participate.

The Kentucky Supreme Court held that because defense counsel refused to assist

the defendant in his motion to withdraw his guilty plea, he was denied the

assistance of counsel. Id. at 802.

             In the case at hand, trial counsel brought Appellant’s motion before

the court, but declined to participate in any other manner as she believed it would

be improper. She did not question Appellant and did not make any arguments in

Appellant’s favor. In fact, she twice asked for new counsel to be appointed for

Appellant in order to fully litigate the issue. Appellant was denied counsel at this

stage by the trial court’s refusal to appoint new counsel, and this was a violation of

Appellant’s Sixth Amendment rights and prejudicial. Sturgill, 533 S.W.3d at 208.

             In addition, there is some suggestion that there may be a conflict of

interest in this case that prohibited Appellant’s trial counsel from proceeding.

Appellant stated that she tried to tell her counsel that she was not happy with the

plea agreement prior to pleading guilty, however, there was some

miscommunication. As stated above, this issue was not explored because the trial

court interrupted her testimony and defense counsel asked no follow-up questions.

This, along with defense counsel’s insistence that new counsel be appointed


                                          -7-
suggests that Appellant and her counsel might have had conflicting interests. This

too would require new counsel pursuant to Tigue and Sturgill.

                                 CONCLUSION

            Based on the foregoing, we vacate Appellant’s conviction and remand

for further proceedings. We do not vacate Appellant’s guilty plea. On remand,

Appellant may again move to withdraw her guilty plea and must be given new

counsel to do so. The proceedings should then proceed as they normally would. In

other words, we “rewind this matter to the point in time when [Appellant] had

already entered [her] plea but before [she] was sentenced.” Tigue, 459 S.W.3d at

390.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Steven J. Buck                           Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Stephanie L. McKeehan
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -8-